DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1, 3-11, and 13-21 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1-9, 11-19, and 21 of U.S. Patent No. 11,212,327.  In addition, Claims 1, 3, 11, 13, 20, and 21  are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1, 2, 7, 8, 11, and 12 of U.S. Patent No. 10,382,505.  
Although all the claims at issue are not identical, some dependent claims are.  The independent claims that are not identical are not patentably distinct from each other, as seen in the following table.  Although different wording may be used and elements are recited in different order, the similarities between the instant application and the other two listed applications have resulted in this double patenting rejection.
Under the guidance of KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)), it would have been obvious that the claims of the instant application are not patentably distinct from the claims of U.S. Patent Nos. 11,212,327 and 10,382,505. Therefore, the claims shown in the table recite essentially the same subject matter and are subject to rejection for double patenting.
Instant Application
17/558,766
Application 16/534,681
US Patent 11,212,327
Application 16/534,681
US Patent 11,212,327

Comments
Claim 1:
A method for presenting media content, the method comprising: 





generating a media page associated with a social group for presenting media content, 

wherein the media content includes a plurality of media content items, 
wherein the social group includes a plurality of users, and 
wherein the media page provides 
an environment for the plurality of users in the social group to asynchronously select the plurality of media content items for inclusion in the media page; 









in response to receiving, from a user device associated with a user included in the plurality of users of the social group, a request to add a media content item to the media page, 
adding the media content item to the media page; and 

          causing the media page associated with the social group to be updated to include the added media content item.


Claim 1:
A method for presenting media content, the method comprising: 





generating a page associated with a social group for presenting a media channel, 

wherein the media channel includes a plurality of media content items, 
wherein the social group includes a plurality of users, and 
wherein the media channel provides an environment for the plurality of users in the social group to asynchronously select the plurality of media content items for inclusion in the media channel; 
receiving, from a user device associated with a user included in the plurality of users of the social group, a request to add a media content item to the media channel; 

in response to receiving the request to add the media content item to the media channel, 




adding the media content item to the media channel; and 

          causing the 
page associated with the social group to be updated to include the added media content item.
Claim 1:
A method for presenting media content, the method comprising: 
identifying a social group that includes a plurality of users; 
generating a page associated with the social group for presenting a media channel associated with the social group,        
wherein the media channel includes a plurality of media content items; 













         receiving, from a user device associated with a user included in the plurality of users associated with the social group, a request to add a media content item to the media channel; 
in response to receiving the request to add the media content item to the media channel, 




adding the media content item to the media channel; and 

          causing the page associated with the social group to be updated to include the added media content item.
As can be seen, the three claims, all three claims recite essentially the same subject matter, with only slight variation in the wording order. The claim for 16/534, 681 is broader, but recited the same process. In addition, the instant claim recited “media page” as opposed to “media channel.” However, the specification discloses that “the media channel can be a home page for a media sharing service associated with a social group” (see paragraph [0038], emphasis added), thus making the terms equivalent.  
Claim 3:
The method of claim 1, 
        wherein the media page associated with the social group is a chat interface associated with the social group.


Claim 2:
The method of claim 1, 
        wherein the 
page associated with the social group is a chat interface associated with the social group.
Claim 2:
The method of claim 1,    
           wherein the page associated with the social group is a chat interface associated with the social group.
Almost identical claims.
Claim 4:
The method of claim 1, 
        wherein the media page associated with the social group is a private asynchronous video chat between the plurality of users in the social group.


Claim 3:
The method of claim 1, 
        wherein the page associated with the social group is a private asynchronous video chat between the plurality of users in the social group.

Almost identical claims.
Claim 5:
The method of claim 1, 
        wherein each of the plurality of users in the social group is associated with a certain range of a location.

Claim 4:
The method of claim 1, 
        wherein each of the plurality of users in the social group is associated with a certain range of a location.  

Identical claims.
Claim 6:
The method of claim 5, 
       further comprising determining location information associated with users associated with the social group, wherein the plurality of users in the social group are provided with access to the media page 

based on the location information.  

Claim 5:
The method of claim 4, 
          further comprising determining location information associated with users associated with the social group, wherein the plurality of users in the social group are provided with access to the media channel presented in the page 
based on the location information.

Almost identical claims.
Claim 7:
The method of claim 6, 
        wherein the location information includes a wireless communications network.

Claim 6:
The method of claim 5, 
        wherein the location information includes a wireless communications network.

Identical claims.
Claim 8:
The method of claim 1, 
        wherein access to the media page 

associated with the social group is based on membership in the social group

Claim 7:
The method of claim 1, 
        wherein access to the media channel presented in the page associated with the social group is based on membership in the social group.

Almost identical claims.
Claim 9:
The method of claim 1, 
        wherein the media content item added to the media page by the user device was generated by the user device.

Claim 8:
The method of claim 1, 
       wherein the media content item added to the media channel by the user device was generated by the user device.

Almost identical claims.
Claim 10:
The method of claim 1, 
        wherein causing the media page to be updated to include the added media content item comprises attribution of the addition of the media content item to the media page to the user associated with the user device.

Claim 9:
The method of claim 1, 
       wherein causing the page to be 
updated to include the added media content item comprises attribution of the addition of the media content item to the media channel to the user associated with the user device.

Almost identical claims.
Claim 11:
A system for presenting media content, the system comprising: 

a hardware processor that: 







generates a media page associated with a social group for presenting media content, 

wherein the media content includes a plurality of media content items, 
wherein the social group includes a plurality of users, and 
wherein the media page provides  an environment for the plurality of users in the social group to asynchronously select the plurality of media content items for inclusion in the media page; 









in response to receiving, from a user device associated with a user included in the plurality of users of the social group, a request to add a media content item to the media page, 
adds the media content item to the media page; and 
          causes the media page associated with the social group to be updated to include the added media content item.

Claim 11:
A system for presenting media content, the system comprising: 
a memory; and 
a hardware processor that, when executing computer executable instructions stored in the memory, is configured to: 



           generate a page associated with a 
social group for presenting a media channel, 

wherein the media channel includes a plurality of media content items, 
wherein the social group includes a plurality of users, and 
wherein the media channel provides an environment for the plurality of users in the social group to asynchronously select the plurality of media content items for inclusion  in the media channel; 
receive, from a user device associated with a user included in the plurality of users of the social group, a request to add a media content item to the media channel; 3PATENTS Application No.: 16/534,681Attorney Docket No.: 0715150.384-US3 

in response to receiving the request to add the media content item to the media channel, 




add the media content item to the media channel; and 
          cause the page associated with the social group to be updated to include the added media content item.  
Claim 7:
A system for presenting media content, the system comprising: 
a memory; and 
a hardware processor that, when executing computer executable instructions stored in the memory, is configured to: 
identify a social group that includes a plurality of users; 
generate a page associated with the social group for presenting a media channel associated with the social group,
wherein the media channel includes a plurality of media content items; 













receive, from a user device associated with a user included in the plurality of users associated with the social group, a request to add a media content item to the media channel; 
in response to receiving the request to add the media content item to the media channel, 




add the media content item to the media channel; and 
cause the page associated with the social group to be updated to include the added media content item.
See the comments for Claim 1.
Claim 13:
The system of claim 11, 
        wherein the media page associated with the social group is a chat interface associated with the social group.  

Claim 12:
The system of claim 11, 
         wherein the 
page associated with the social group is a chat interface associated with the social group.
Claim 8:
The system of claim 7,  
            wherein the page associated with the social group is a chat interface associated with the social group.
Almost identical claims.
Claim 14:
The system of claim 11, 
        wherein the media page associated with the social group is a private asynchronous video chat between the plurality of users in the social group.  

Claim 13:
The system of claim 11, 
        wherein the 
page associated with the social group is a private asynchronous video chat between the plurality of users in the social group.



Almost identical claims.
Claim 15:
The system of claim 11, 
        wherein each of the plurality of users in the social group is associated with a certain range of a location.

Claim 14:
The system of claim 11, 
         wherein each of the plurality of users in the social group is associated with a certain range of a location.

Identical claims.
Claim 16:
The system of claim 15, 
        wherein the hardware processor further determines location information associated with users associated with the social group, wherein the plurality of users in the social group are provided with access to the media page 

based on the location information.

Claim 15:
The system of claim 14, 
wherein the hardware processor is further configured to determine location information associated with users associated with the social group, wherein the plurality of users in the social group are provided with access to the media channel presented in the page based on the location information.

Almost identical claims.
Claim 17:
The system of claim 16, 
        wherein the location information includes a wireless communications network.

Claim 16:
The system of claim 15, 
        wherein the location information includes a wireless communications network.

Identical claims.
Claim 18:
The system of claim 11, 
        wherein access to the media page 

associated with the social group is based on membership in the social group.

Claim 17:
The system of claim 11, 
        wherein access to the media channel presented in the page associated with the social group is based on membership in the social group.

Almost identical claims.
Claim 19:
The system of claim 11, 
        wherein the media content item added to the media page by the user device was generated by the user device.  

Claim 18:
The system of claim 11, 
         wherein the media content item added to the media channel by the user device was generated by the user device.  

Identical claims.
Claim 20:
The system of claim 11, 
        wherein causing the media page to be updated to include the added media content item comprises attribution of the addition of the media content item to the media page to the user associated with the user device.
Claim 19:
The system of claim 11, 
         wherein causing the page to be 
updated to include the added media content item comprises attribution of the addition of the media content item to the media channel to the user associated with the user device.

Claim 11:
The system of claim 7,      
          wherein causing the page to be     updated to include the added media content item comprises attribution of the addition of the media content item to the media channel to the user associated with the user device.
Almost identical claims.
Claim 21:
A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for presenting media content, the method comprising: 




generating a media page associated with a social group for presenting media content, 

wherein the media content includes a plurality of media content items, 
wherein the social group includes a plurality of users, and 
wherein the media page provides an environment for the plurality of users in the social group to asynchronously select the plurality of media content items for inclusion in the media page; 








in response to receiving, from a user device associated with a user included in the plurality of users of the social group, a request to add a media content item to the media page, 
adding the media content item to the media page; and 
          causing the media page associated with the social group to be updated to include the added media content item.
Claim 21:
A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for presenting media content, the method comprising: 




generating a page associated with a social group for presenting a media channel, 

wherein the media channel includes a plurality of media content items, 
wherein the social group includes a plurality of users, and 
wherein the media channel provides an environment for the plurality of users in the social group to asynchronously select the plurality of media content items for inclusion in the media channel; 
receiving, from a user device associated with a user included in the plurality of users of the social group, a request to add a media content item to the media channel; 

in response to receiving the request to add the media content item to the media channel, 



adding the media content item to the media channel; and 
           causing the  page associated with the social group to be updated to include the added media content item.
Claim 13:
A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for presenting media content, the method comprising: 
identifying a social group that includes a plurality of users; 
generating a page associated with the social group for presenting a media channel associated with the social group, 
wherein the media channel includes a plurality of media content items; 














receiving, from a user device associated with a user included in the plurality of users associated with the social group, a request to add a media content item to the media channel; 
in response to receiving the request to add the media content item to the media channel, 



adding the media content item to the media channel; and 
causing the page associated with the social group to be updated to include the added media content item.
See the comments for Claim 1.


Examiner Note
As was indicated in that attached interview summary, Examiner stated that because the limitation reciting “wherein the media page provides an environment for the plurality of users in the social group to asynchronously select the plurality of media content items for inclusion in the media page” was found to contain allowable subject matter which led to the allowance of Application 16/534,681, no prior art references were found for the claims. Therefore, upon submission of a terminal disclaimer pursuant to the two above applications, an allowance will be granted. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454